Plaintiff in error, Olin Robinson, was convicted in the county court of Hughes county on a charge of unlawfully transporting intoxicating liquor from a certain point in Hughes county to the corner of Main street and Bullet street in Holdenville. In accordance with the verdict of the jury he was sentenced to be confined in the county jail for 30 days and to pay a fine of $50 and costs. From the judgment an appeal was perfected by filing in this court *Page 428 
on November 5, 1923, petition in error with case-made. Counsel of record for plaintiff in error has filed a motion to dismiss the appeal, which shows that plaintiff in error is at this time serving the sentence. The motion is sustained, and the appeal herein is dismissed. Mandate forthwith.